Case 5:18-cv-00082-JKP Document 40 Filed 12/07/18 Page 1 of 2

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS

SAN ANTONIO DIVISION
TROY LINDERG, et al § No. 5:18-CV-082-DAE
| § No. 5:18-CV-649-DAE
Plaintiffs, § .
§
vs. §
§
ADTALEM GLOBAL EDUCATION, §
INC., and DEVRY UNIVERSITY,  §
INC., §
§
Defendants. §
§

 

ORDER CONSOLIDATING CASES

The matter before the Court is the status of the above-referenced
cases. The Court issued an Order requiring the parties to inform the Court of their

position on consolidation with Luis Rangel, et al., v. Adtalem Global Education

Inc., et al., 5:18-CV-082-DAE. (Dkt. # 18.)

 

Federal Rule of Civil Procedure 42 provides that if actions “involve a
common question of law or fact,” the court may “consolidate the actions” or “issue
any other order to avoid unnecessary cost or delay.” Fed. R. Civ. P. 42(a). The
decision to consolidate actions under Rule 42(a) is “entirely within the discretion
of the district court as it seeks to promote the administration of justice.” Gentry v.

Smith, 487 F.2d 571, 581 (Sth Cir. 1973).
Case 5:18-cv-00082-JKP Document 40 Filed 12/07/18 Page 2 of 2

On November 16, 2018, the Plaintiffs filed their Position Regarding
Consolidation, stating that the cases should be consolidated. (Dkt. #19.) On
November 20, 2018, Defendants filed their Position Regarding Consolidation, also
stating that the cases should be consolidated. (Dkt. 20.) Accordingly, this Court
ORDERS that the cases be consolidated under the lead case, No. 5:18-CV-082-
DAE. Defendants’ Motion to Dismiss (Dkt. # 6) in No. 5:18-CV-649-DAE is
DENIED WITHOUT PREJUDICE to refiling in the lead case, No. 5:18-CV-

082-DAE.

IT IS SO ORDERED.

DATE: San Antonio, Texas, December 7, 2018.

 

Y
/ David Alan Ezra a
Senior United States District Judge
